DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2021 has been entered.
 
Response to Amendment
The amendments and remarks, filed on 8/31/2021, has been entered. The previous prior art rejection has been modified to address the claim amendments.
The amendments and remarks, filed on 8/31/2021, has been entered.  The claim amendments overcome the previous 112(b) rejections of claims 2.  The previous 112(b) rejection of claims 7-18 are addressed below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-2 and 4-21 are pending with claims 1-2, 4-18, and 21 being examined and claims 19-20 are withdrawn. 
Claim Objections
Claims 2, 7, 8, 10, and 13 objected to because of the following informalities:  
Claim 2 recites “a red blood cell preparation” should read “the red blood cell preparation” in line 3;
Claim 2 recites “a platelet preparation” should read the platelet preparation” in line 5;
Claim 7 recites “a red blood cell preparation” should read “the red blood cell preparation” in line 2;
Claim 8 recites “a red blood cell preparation” should read “the red blood cell preparation” in line 2;
Claim 10 recites “a platelet preparation” should read the platelet preparation” in line 2;
Claim 13 recites “a platelet preparation” should read the platelet preparation” in line 2;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al (US 20140356903 A1; hereinafter “Nagai”; previously presented) in view of Hirano (US 20110104007 A1; hereinafter “Hirano”; previously presented) in view of Dorian et al (US 20080011684 A1; hereinafter “Dorian”). 
Regarding claim 1, Nagai teaches an analogous art of a hematological analyzer (Nagai; Abstract) comprising: 
an agitation part that agitates a blood preparation (Nagai; para [35, 38]; the sample and reagent are mixed to prepare a measurement sample); 

a measurement part that measures the measurement specimen (Nagai; para [43]; Fig. 2, 3; detection device 4); 
a display part that displays a reception screen through which a type of the blood preparation as a measurement target is selected from a plurality of types of blood preparations (Nagai; para [32, 53]; Fig. 1; display and operating unit 7); and 
a controller (Nagai; para [47, 50-55, 58]; Fig. 2; microcomputer 6) wherein 
the controller causes the agitation part to agitate the blood preparation depending on the selected type of blood preparation (Nagai; para [40, 41]; examiner indicates that the reaction chamber is mixed to prepare a measurement sample depending on the blood preparation type), and the specimen preparation part to prepare the measurement specimen depending on the selected type of blood preparation (Nagai; para [53, 56]); and 
agitation for a selected type of blood preparation being a red blood cell preparation and a selected type of blood preparation being a platelet preparation. 
Note: The instant Claims contain a large amount of functional language (ex: "measures…determines…"). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Nagai does not teach the controller causes the agitation part to agitate with an intensity
However, Hirano teaches an analogous art of an automatic analyzing device (Hirano; para [21]) comprising an agitation part (Hirano; para [21, 23, 24, 34]; stir unit 12) and a controller that causes the agitation part to agitate with an intensity of agitation depending on the selected condition (Hirano; para [33, 34]; a stir condition associated with the volume of a reaction solution and the type of a reagent included in the analysis condition, and automatically sets parameters such as on/off of the stirring reciprocating movement and a vertical movement distance). It would have been obvious to one of ordinary skill in the art to have modified the controller of Nagai to agitate with different intensities of agitation depending on the selected sample as taught by Hirano, because Hirano teaches that the analysis condition transmits the analysis condition to an automatic setting part of stir condition (Hirano; para [33]), thus user input is not required (Hirano; para [34]).
Modified Nagai does not teach the intensity of agitation for a blood preparation being a red blood cell preparation is greater than the intensity of agitation for a blood preparation being a platelet preparation.
However, Dorian teaches an analogous art of a separation assembly (Dorian; Abstract) wherein the intensity of agitation for a blood preparation being a red blood cell preparation is greater than the intensity of agitation for a blood preparation being a platelet preparation (Dorian; para [132, 133]; erythrocyte separation spin of 3200 rpm for 90 seconds… PRP was concentrated by slowing the spin to 50 rpm for 45 seconds).  It would have been obvious to one of ordinary skill in the art to have modified the intensity of agitation of modified Nagai to have the red blood cell preparation be greater than the platelet preparation, because Dorian teaches that erythrocytes are high-density (Dorian; para [4]) thus packing the erythrocytes at higher spin (Dorian; para [118]). 
Regarding claim 2, modified Nagai teaches the blood analyzer according to claim 1, Further comprising an input device, wherein the input device (Nagai; para [32, 53]; Fig. 1; display and operating unit 7…receiving input from the operator) receives an input of one of at least: 

Regarding claim 4, modified Nagai teaches the blood analyzer according to claim 1, wherein the controller (Nagai; para [47, 50-55, 58]; Fig. 2; microcomputer 6) outputs an indication of a quality of the blood preparation as compared to a quality standard depending on the selected type of blood preparation based on a measurement result of the measurement specimen (Nagai; para [31, 61]; data processing unit 3 obtains analysis results by processing the measurement results output from the measurement unit 2… comparing the measurement result with predetermined tolerance values and determining whether or not the measurement results are less than the tolerance values).
Regarding claim 5, modified Nagai teaches the blood analyzer according to claim 4, wherein the controller (Nagai; para [47, 50-55, 58]; Fig. 2; microcomputer 6) determines whether the blood preparation is acceptable based on a standard for blood component corresponding to the selected type of blood preparation and the measurement result of the measurement specimen prepared from the blood preparation (Nagai; para [71]; screen 200 displays analysis results of the measurement sample…anomalies relating to WBC, PLT, RBC, or RET are displayed in the flag display region 104).
Regarding claim 6, modified Nagai teaches the blood analyzer according to claim 1, wherein the controller (Nagai; para [47, 50-55, 58]; Fig. 2; microcomputer 6) outputs a standard for blood component corresponding to the selected type of blood preparation and a measurement result of the measurement specimen (Nagai; para [71]; anomalies relating to WBC, PLT, RBC, or RET are displayed in the flag display region 104).
Regarding claim 7, modified Nagai teaches the blood analyzer according to claim 1, wherein 

in a condition in which the selected type of blood preparation as the measurement target comprises the red blood cell preparation, the measurement part measures a red blood cell count in the measurement specimen (Nagai; para [43]; Fig. 2, 3; detection device 4…RBC/PLT detection unit 42).
Regarding claim 8, modified Nagai teaches the blood analyzer according to claim 1, wherein 
the plurality of types of blood preparations comprise a red blood cell preparation (Nagai; para [33]; divided into three aliquots to measure the number of red blood cells, the number of white blood cells, the number of platelets), and 
in a condition in which the selected type of blood preparation as the measurement target comprises the red blood cell preparation, the measurement part measures a white blood cell count in the measurement specimen (Nagai; para [43]; Fig. 2, 3; detection device 4…white blood cell detection unit 41).
Regarding claim 9, modified Nagai teaches the blood analyzer according to claim 8, wherein the controller (Nagai; para [47, 50-55, 58]; Fig. 2; microcomputer 6) determines whether the red blood cell preparation is acceptable based on a standard for white blood cell count and the measured white blood cell count (Nagai; para [71]; screen 200 displays analysis results of the measurement sample…anomalies relating to WBC, PLT, RBC, or RET are displayed in the flag display region 104).
Regarding claim 10, modified Nagai teaches the blood analyzer according to claim 1, wherein the plurality of types of blood preparations comprise a platelet preparation (Nagai; para [33]; divided into three aliquots to measure the number of red blood cells, the number of white blood cells, the number of platelets), and 

Regarding claim 11, modified Nagai teaches the blood analyzer according to claim 1, wherein the plurality of types of blood preparations comprise a platelet preparation (Nagai; para [33]; divided into three aliquots to measure the number of red blood cells, the number of white blood cells, the number of platelets), and 
in a condition in which the selected type of blood preparation as the measurement target comprises the platelet preparation, the measurement part measures a white blood cell count in the measurement specimen (Nagai; para [43]; Fig. 2, 3; detection device 4…white blood cell detection unit 41).
Regarding claim 12, modified Nagai teaches the blood analyzer according to claim 11, wherein the controller (Nagai; para [47, 50-55, 58]; Fig. 2; microcomputer 6) determines whether the platelet preparation is acceptable based on a standard for white blood cell count and the measured white blood cell count (Nagai; para [71]; screen 200 displays analysis results of the measurement sample…anomalies relating to WBC, PLT, RBC, or RET are displayed in the flag display region 104).
Regarding claim 13, modified Nagai teaches the blood analyzer according to claim 1, wherein 
the plurality of types of blood preparations comprise a platelet preparation (Nagai; para [33]; divided into three aliquots to measure the number of red blood cells, the number of white blood cells, the number of platelets), and 
in a condition in which the selected type of blood preparation as the measurement target comprises the platelet preparation, the measurement part measures a red blood cell count in the measurement specimen (Nagai; para [43]; Fig. 2, 3; detection device 4…RBC/PLT detection unit 42).
Regarding claim 14, modified Nagai teaches the blood analyzer according to claim 13, wherein the controller (Nagai; para [47, 50-55, 58]; Fig. 2; microcomputer 6) determines whether the platelet preparation is acceptable based on a standard for red blood cell count and the measured red blood cell count (Nagai; para [71]; screen 200 displays analysis results of the measurement sample…anomalies relating to WBC, PLT, RBC, or RET are displayed in the flag display region 104).
Regarding claim 15, modified Nagai teaches the blood analyzer according to claim 10, wherein 
the measurement part measures a fluorescence intensity of particles in the measurement specimen (Nagai; para [44, 45, 46]) and 
the controller (Nagai; para [47, 50-55, 58]; Fig. 2; microcomputer 6) determines whether the platelet preparation is acceptable based on the number of particles with a lower fluorescence intensity than a fluorescence intensity of platelets (Nagai; para [47]; Fig. 4; analog-processed photoreception signals are provided to the microcomputer 6).  
Regarding claim 16, modified Nagai teaches the blood analyzer according to claim 15, wherein the controller (Nagai; para [47, 50-55, 58]; Fig. 2; microcomputer 6) determines whether the platelet preparation is acceptable based on a standard for the number of particles with the lower fluorescence intensity in the platelet preparation and the measured number of particles with the lower fluorescence intensity (Nagai; para [57]; the trough is detected in the curve in the unidimensional histogram…and the particles are classified as red blood cells and platelets).
Regarding claim 21, .
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Hirano in view of Dorian, and in further in view of Roche et al (US 20030030783 A1; hereinafter “Roche”; previously presented). 
Regarding claim 17, modified Nagai teaches the blood analyzer according to claim 1, with the plurality of types of blood preparations (Nagai; para [33]; divided into three aliquots to measure the number of red blood cells, the number of white blood cells, the number of platelets) and the measurement part measures a white blood cell count (Nagai; para [43]; Fig. 2, 3; detection device 4…white blood cell detection unit 41).
 Modified Nagai does not teach the plurality of blood preparations comprising a plasma preparation. 
However, Roche teaches an analogous art of a flow cytometry-based hematology system (Roche; Abstract) with a plurality of blood preparations (Roche; para [47]; analysis of whole blood samples, or in blood-derived samples) comprising a plasma preparation (Roche; para [47]; platelet-rich plasma).  It would have been obvious to one of ordinary skill in the art to have modified the plurality of blood preparations of modified Nagai to include plasma as taught by Roche, because Roche teaches that the red blood cells, white blood cells, and platelets are suspended in a solution referred to as plasma (Roche; para [3]). 
Regarding claim 18, modified Nagai teaches the blood analyzer according to claim 17, wherein the controller (Nagai; para [47, 50-55, 58]; Fig. 2; microcomputer 6) determines whether the plasma preparation is acceptable based on a standard for white blood cell count and the measured white blood cell count (Nagai; para [71]; screen 200 displays analysis results of the measurement sample…anomalies relating to WBC, PLT, RBC, or RET are displayed in the flag display region 104). 

Response to Arguments
Applicant’s arguments towards the prior art filed 8/31/2021 have been considered but are moot because the arguments are towards the amended claims and not the new grounds of rejection.
Applicant’s arguments, see page 8, filed 8/31/2021, with respect to the 112(b) rejection of claims 7, 8, 10, 11, 13, 14, 17, and 18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798